Citation Nr: 0632695	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  93-13 492	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hair loss.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for a psychiatric 
disorder. 

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for prostate cancer.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The appellant served on active duty from October 1947 to 
October 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from Regional Offices (RO's) of the 
Department of Veterans' Affairs (VA).    

In June 2006, the appellant was afforded a video conference 
hearing before the undersigned Acting Veterans Law Judge.  

Although the claim of entitlement to waiver of recovery of 
overpayment of pension benefits was listed as an issue in the 
April 2006 Board remand, an appeal was never perfected on 
this matter.  In fact, a review of the claims folder shows 
that the matter has been resolved.  Additionally, a review of 
the transcript of the June 2006 Board hearing reveals that 
the undersigned Acting Veterans Law Judge stated that the 
appellant "indicated that that matter has been cleared up 
and he does not wish to pursue an appeal with respect to that 
issue."  Accordingly, the issue will not be addressed 
further.    


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
appellant was not exposed to either ionizing radiation or any 
herbicide agents during active military service.

2.  The appellant does not suffer from hair loss related to 
his active service.  

3.  The appellant does not have a skin disorder that is 
related to his active service.    

4.  The appellant does not have a lung disorder that is 
related to his active service.  

5.  The appellant does not have residuals that are related to 
a claimed head injury in service.  

6.  The appellant was not involved in combat during service.

7.  The appellant has been diagnosed as having PTSD based on 
a vague account of unverified stressors.

8.  There is no credible supporting evidence that the 
appellant was exposed to such stressors, and the Board finds 
that the stressor accounts provided by the appellant are not 
credible.  

9.  The appellant does not have an acquired psychiatric 
disorder, to include PTSD, that is related to his active 
service.  

10.  The appellant's prostate cancer was first manifested 
many years after service, and there is no competent evidence 
of record that such disease is related to his active service.


CONCLUSIONS OF LAW

1.  Hair loss was not incurred in or aggravated by the 
appellant's active military service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309, 3.311 (2006).  

2.  A skin condition was not incurred in or aggravated by the 
appellant's active military service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309, 3.311 (2006).  

3.  A lung condition was not incurred in or aggravated by the 
appellant's active military service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309, 3.311 (2006).  
  
4.  A head injury, or residuals thereof, were not incurred in 
or aggravated by the appellant's active military service, and 
it may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309, 3.311 (2006).  

5.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).

6.  Prostate cancer was not incurred in service, and may not 
be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including malignant tumors and psychoses, 
when manifested to a degree of 10 percent or more within one 
year from separation from active service may be service-
connected even though there is no evidence of such disease 
during the period of service. 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

Some of the issues on appeal have been claimed as due to in-
service radiation exposure.  Service connection for 
disability that is claimed to be attributable to exposure to 
ionizing radiation during service can be demonstrated by 
three different methods.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer that are 
presumptively service-connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
by competent evidence that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

First, a "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on 
active duty, active duty for training, or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i), (ii).  

Diseases which may be presumed to have been incurred in 
service when the claimant is a radiation-exposed veteran are 
the following: leukemia (other than chronic lymphocytic 
leukemia), thyroid cancer, breast cancer, cancer of the 
pharynx, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myeloma; 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary 
gland cancer, cancer of the urinary tract, bronchio-alveolar 
carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311 provides instruction on the 
development of claims based on exposure to ionizing 
radiation.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  Dose data will be requested 
from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
Section 3.311(b)(5) requires that bone cancer become manifest 
within 30 years after exposure, posterior subcapsular 
cataracts become manifest 6 months or more after exposure, 
leukemia may become manifest at any time after exposure, and 
that other diseases specified in section 3.311(b)(2) become 
manifest 5 years or more after exposure. 

Third, and notwithstanding the above, the United States Court 
of Appeals for the Federal Circuit has held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

The appellant's claim for entitlement to service connection 
for prostate cancer has been claimed as due to exposure to 
ionizing radiation, but also as due to exposure to 
herbicides.  Diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption 
may be rebutted by affirmative, though not necessarily 
conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 
38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  For purposes of the presumption, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset. Id.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

In Haas v. Nicholson, No. 04-491 (U.S. Vet. App. Aug. 16, 
2006), the Court holds that, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the veteran's receipt of a Vietnam Service Medal 
(VSM), without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  In other words, exposure to 
herbicides will be presumed based on the receipt of a VSM.  
Examples of contradictory evidence include evidence that the 
VSM was received for service in a neighboring country or at a 
location that reasonably precluded exposure to Agent Orange.

Also during the Vietnam era, Agent Orange was used for a 
limited period of time in Korea.  Specifically, according to 
information shared by the United States Department of Defense 
(DOD) with VA, Agent Orange was used along the demilitarized 
zone (DMZ) in Korea between April 1968 and July 1969.  DOD 
data also indicates that fields of fire between the front 
line defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line."  Information received 
by VA from DOD does not indicate that herbicide was sprayed 
in the DMZ itself.  While the presumption of exposure to 
Agent Orange only applies veterans who served in Vietnam, a 
veteran's service in Korea and other areas outside of Vietnam 
in which DOD has confirmed the use of herbicide agents may be 
considered for purposes of establishing a claim for direct 
service connection.  

In that regard, the United States Court of Appeals for the 
Federal Circuit has held that, even when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The United States Court of Appeals for Veterans Claims has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Finally, the appellant's claim for entitlement to service 
connection for a lung disorder includes as due to in-service 
asbestos exposure.  There is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, the VA Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C (Manual), provides 
information concerning claims for service connection for 
disabilities resulting from asbestos exposure.  The date of 
this amended material is December 13, 2005.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA must analyze an appellant's claim for service 
connection for asbestosis or asbestos-related disabilities 
under the appropriate administrative guidelines.  Ennis 
v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1) service records demonstrate the veteran was exposed 
to asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

The Board notes that there have been changes to some of the 
pertinent regulations during the pendency of the appellant's 
appeal.  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See 
VAOPGCPREC 7-03 (2003).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

It is evident from a review of the claims folder that the RO 
has considered the relevant changes in the regulations.  For 
example, the June 2005 statement of the case listed the 
current versions of 38 C.F.R. §§ 3.309 and 3.311.

At the outset, it is noted that the appellant's service 
medical records are negative for any complaints of, or 
treatment for, any of the claimed conditions on appeal.

As for the relevant post-service medical evidence, a March 
1975 report from Dr. William Holman diagnosed chest pain 
secondary to pulmonary embolus.  A June 1975 X-ray report 
stated that there was some emphysematous change and that some 
pleural reaction in the left lung base, most markedly 
anterior, was noted.  

A June 1988 Social Security Administration Disability 
Determination and Transmittal listed a secondary diagnosis of 
mild chronic pulmonary insufficiency.

A July 1989 report of chest X-rays listed an impression of 
bilateral pleural changes presumed to represent post-
inflammatory residuals.  

An October 1989 private medical report noted that the 
appellant used cream during episodes of dermatitis.  The 
assessment included tinea pedis.  

An October 1989 letter from Dr. Jerry L. Russell stated that 
the appellant suffers from chronic problems related to 
inflammatory residuals and scarring of the lungs secondary to 
exposure to an atomic bomb test in the early 1950's, as well 
as psychological problems of a chronic nature secondary to 
his boxing performance during that same time period, while in 
service.  

In a December 1989 letter from Dr. Russell stated that the 
appellant began receiving therapy in the early 1950's for 
problems related to sudden hair loss and problems related to 
traumatic injury to the brain while boxing in service.  It 
was also noted that the appellant began developing lung 
problems during that time secondary to smoking and that he 
has shown a continual increase of some problems related to 
scarring and pulmonary fibrosis.  

Private medical records from 1992 noted that the appellant 
had chronic, recurring dermatitis.  

A December 1992 hospital summary report included discharge 
diagnoses of interstitial fibrotic lung disease with an 
interstitial pneumonitis and minor cerebellar dysfunction 
secondary to remote head injury.  

A December 1992 chest X-ray report stated that there was 
interstitial-appearing infiltrative changes at the left lung 
base.  It was stated that this could well relate to left 
lower lobe pneumonia.  

A January 1993 private medical record listed an assessment of 
chronic obstructive pulmonary disease.  

An April 1993 report from Dr. Don Heard listed an impression 
of dyspnea, cause unknown, and radiation exposure by history.  
It was noted that the appellant reported that he possibly 
smoked three of the four years he was in service.  Another 
April 1993 report from Dr. Heard stated that pulmonary 
function tests revealed mild obstructive disease.  He stated 
that, based upon the appellant's history, the cause of this 
impairment was unclear.  

A December 2001 VA report of chest X-rays stated that there 
were no significant radiographic abnormalities.  
  
A December 2001 VA primary care/nurse note stated that the 
appellant had a flat, red rash on his forehead, back of head, 
eyebrows, and behind the ears.  It was reported that it 
usually would spread to the chest and legs if not treated 
quickly. 

An addendum to the December 2001 VA primary care/nurse note 
stated that the appellant had a questionable thought disorder 
or organic brain syndrome.  
 
VA medical records from 2003 reflect a diagnosis of prostate 
adenocarcinoma.   

A January 2003 VA hospital summary report listed a diagnosis 
of probable COPD, per a January 2003 chest X-ray.  

A VA report of a January 2003 non-contrasted head CT stated 
that the CT was unremarkable.  

An April 2003 VA examination report diagnosed a cognitive 
disorder, not otherwise specified.  The examiner stated that 
the appellant's cognitive difficulties were likely due to the 
impact of numerous medical problems, the impact of his other 
psychiatric diagnoses, and the impact of chronic alcohol use.  

A May 2003 VA cranial nerves examination report stated that 
cranial nerves II-XII were grossly intact with no cranial 
nerve deficits noted.  It was noted that the appellant 
reported falling and hitting his head while hospitalized at 
the VA Medical Center in Fayetteville.  The diagnosis was 
fall suffered during hospitalization with no acute injuries 
and no residual cranial nerve deficits.  

A May 2003 VA genitourinary examination report diagnosed 
prostate cancer and noted that it was being treated with 
radiation.  

A June 2003 letter from Dr. Kenneth E. Gardner stated that 
the appellant was currently undergoing radiation therapy for 
prostate carcinoma.  He stated that it was his understanding 
that the appellant had been exposed to, among other things, 
Agent Orange while in service, however, he stated he was 
unable to say with certainty that such exposure caused this 
cancer.  

A July 2003 VA primary care/nurse note listed a diagnosis of 
shingles.  Additional VA medical records from 2003 reveal 
diagnoses of rule out skin cancer and it was noted that the 
appellant had a history of skin cancer fifteen years prior, 
but a VA lab result report stated that a shave biopsy done in 
August 2003 revealed seborrheic keratosis.   

A December 2003 report from Hembree Regional Cancer Center 
stated that it had been five months since treatment and that 
there was no evidence of tumor.  

A May 2005 VA report of chest X-rays listed an impression of 
stable chest without significant change from January 2003, 
changes of pleural thickening and scarring left mid and lower 
hemithorax, and degenerative changes mid thoracic spine.  

A June 2005 pulmonary function laboratory report diagnosed 
dyspnea.  It was noted that the appellant had been a 
cigarette smoker, but had quit.  It was also indicated that 
he had occupational exposure to silica dust.  

A June 2005 VA examination report listed Axis I diagnoses of 
alcohol dependence, PTSD, and dementia.  The examiner stated 
that the appellant did present with cognitive decline to 
argue for a diagnosis of dementia, but stated that he was 
unable to say that it was more likely than not that this was 
due to the appellant having suffered head injuries while 
boxing during service.  It was stated that such injuries 
could be an etiology for a cognitive decline, however, the 
examiner stated that the appellant's history provided so many 
other possible etiologies, such as severe alcohol dependence, 
that it did not appear to be the case to him that the 
etiology of a possible head injury from boxing was as likely 
as the others.    

					A.  Hair Loss

The appellant's service medical records are negative as to 
any complaints of, or treatment for, hair loss.  
Additionally, although a December 1989 letter from Dr. 
Russell stated that the appellant began receiving therapy in 
the early 1950's for problems related to sudden hair loss, 
the post-service medical records are negative for any actual 
treatment for hair loss and the claims folder is devoid of a 
competent medical opinion relating hair loss to the 
appellant's active service.  Moreover, hair loss is not a 
condition that is listed as a presumptive disorder under 
either 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311(b).  
Accordingly, the appellant's claim must be denied.    

The VA is not required to obtain a medical opinion in this 
case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
the Federal Circuit held that the veteran is required to not 
only show that he or she is disabled, but also show some 
causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show a causal connection between 
any hair loss the appellant may have experienced and his 
period of military service.  

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

				     B.  Skin Disorder

The appellant's service medical records are negative as to 
any complaints of, or treatment for, a skin disorder.  
Additionally, although the post-service medical evidence does 
show diagnoses of skin disorders, such as dermatitis, there 
is no competent medical opinion of record relating a skin 
disorder to the appellant's active service.  Moreover, the 
appellant has not been diagnosed with a skin condition that 
is listed under either 38 C.F.R. § 3.309(d) or 38 C.F.R. 
§ 3.311(b).  
     
Additionally, the first evidence of post-service treatment 
for a skin disorder was not until decades after his 
separation from service.  This lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Accordingly, the appellant's 
claim must be denied.    

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show a causal connection between a 
skin disorder and his period of military service.  

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

				   C.  Lung Disorder

The appellant's service medical records are negative as to 
any complaints of, or treatment for, a lung disorder.  Nor do 
the appellant's service records reflect that he was exposed 
to asbestos during service. 

The post-service medical evidence does show that the 
appellant has a lung disorder, for example, a December 1992 
hospital summary report included discharge diagnoses of 
interstitial fibrotic lung disease with an interstitial 
pneumonitis and a January 1993 private medical record listed 
an assessment of chronic obstructive pulmonary disease.  
However, there is not any evidence of a lung disorder for 
many years after the appellant's separation from service.  

The appellant has expanded his claim for service connection 
for lung problems to include as due to in-service asbestos 
exposure.  Specifically, he stated in a VA Form 21-4138, 
dated August 24, 2000, that he often had to sand off the 
asbestos which covered the wiring on ships and that while 
doing so did not have any protective masks or clothing.  

In December 2000, the RO sent the appellant a letter 
requesting that he inform VA of the details of his in-service 
asbestos exposure, for example, when, where, and how he was 
exposed, the names of other servicemen who were with him at 
the time of exposure, what other carcinogenic agents he had 
been exposed to while in service, and whether a lung biopsy 
had been performed.  Additionally, the letter requested that 
the appellant inform VA of the type of work he performed 
prior to service and of the type of work he performed after 
his separation from service.  It does not appear that the 
appellant responded to this letter.      

The Board acknowledges the October 1989 letter from Dr. 
Russell in which he stated that the appellant suffered from 
chronic problems related to inflammatory residuals and 
scarring of the lungs secondary to exposure to an atomic bomb 
test in the early 1950's, but in a December 1989 letter from 
Dr. Russell it was stated that the appellant began developing 
lung problems in the early 1950's secondary to smoking and 
that he had shown a continual increase of some problems 
related to scarring and pulmonary fibrosis.  Also noted is 
the April 1993 report from Dr. Heard that listed an 
impression of dyspnea, cause unknown, and radiation exposure 
by history.  It was noted that the appellant reported that he 
possibly smoked three of the four years he was in service.  
Another April 1993 report from Dr. Heard stated that 
pulmonary function tests revealed mild obstructive disease.  
He stated that, based upon the appellant's history, the cause 
of this impairment was unclear.  

Additionally, the June 2005 pulmonary function laboratory 
report diagnosed dyspnea, however, it was noted that, 
although he had quit, the appellant had been a cigarette 
smoker and it was also indicated that he had occupational 
exposure to silica dust.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted.  It is emphasized 
that there is no objective evidence that the appellant was 
exposed to radiation during service and he does not have a 
lung disorder that is listed under either 38 C.F.R. 
§ 3.309(d) or 38 C.F.R. § 3.311(b).  With respect to 
asbestos, the Board notes that there is not objective 
evidence to corroborate the veteran's claim of exposure in 
service, and in any event, there is no competent evidence 
linking a current lung disorder to the claimed asbestos 
exposure.  Accordingly, the appellant's claim must be denied.  
As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



			   D.  Residuals of a Head Injury

The appellant's service medical records are negative for any 
complaints of, or treatment for, a head injury, either from 
boxing or due to any other cause.  Additionally, he has not 
been diagnosed with a condition that is listed under either 
38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311(b).  

As for the post-service medical evidence, an October 1989 
letter from Dr. Russell stated that the appellant suffers 
from psychological problems of a chronic nature secondary to 
his boxing performance during that same time period, while in 
service.  A December 1989 letter from Dr. Russell stated that 
the appellant began receiving therapy in the early 1950's for 
problems related to sudden hair loss and problems related to 
traumatic injury to the brain while boxing in service.

More recently, an April 2003 VA examination report diagnosed 
a cognitive disorder, not otherwise specified.  The examiner 
stated that the appellant's cognitive difficulties were 
likely due to the impact of numerous medical problems, the 
impact of his other psychiatric diagnoses, and the impact of 
chronic alcohol use.  Also a May 2003 VA cranial nerves 
examination report stated that cranial nerves II-XII were 
grossly intact with no cranial nerve deficits noted.  It was 
noted that the appellant reported falling and hitting his 
head while hospitalized at the VA Medical Center in 
Fayetteville.  The diagnosis was fall suffered during 
hospitalization with no acute injuries and no residual 
cranial nerve deficits.  

Most recently, a June 2005 VA examination report listed Axis 
I diagnoses of alcohol dependence, PTSD, and dementia.  The 
examiner stated that the appellant did present with cognitive 
decline to argue for a diagnosis of dementia, but stated that 
he was unable to say that it was more likely than not that 
this was due to the appellant having suffered head injuries 
while boxing during service.  It was stated that such 
injuries could be an etiology for a cognitive decline, 
however, the examiner stated that the appellant's history 
provided so many other possible etiologies, such as severe 
alcohol dependence, that it did not appear to be the case to 
him that the etiology of a possible head injury from boxing 
was as likely as the others.    

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  Again, the service medical 
records are negative as to any treatment for a head injury 
sustained while boxing, or otherwise.  The Board acknowledges 
the statements from Dr. Russell, but stresses that these are 
necessarily based upon an oral history provided to him by the 
appellant.  In this regard, the Board notes that the Court in 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) held that 
medical history provided by the veteran does not amount to 
competent medical evidence simply because a doctor records 
that history.

The examiner who conducted the June 2005 VA examination 
report stated in the report that it did not appear to be the 
case that the etiology of a possible head injury from boxing 
was as likely as other possible etiologies.  It is emphasized 
that, in contrast to Dr. Russell, the examiner specifically 
stated in the report that the appellant's claims folder had 
been reviewed.  

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).

The Board finds the June 2005 VA examination report to be the 
most probative evidence of record.  As has been previously 
stated, that examination included a review of the appellant's 
claims folder.  Accordingly, the appellant's claim must be 
denied.  

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

				E.  Psychiatric disorder/PTSD

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  It is noted that PTSD is not a 
condition that is listed under either 38 C.F.R. § 3.309(d) or 
38 C.F.R. § 3.311(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:  (1) If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  (2) If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  (3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger post-traumatic stress disorder, to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The question of whether a claimed 
stressor was severe enough to cause PTSD in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  In Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen.

Initially, the Board notes that the objective evidence does 
not show that the appellant engaged in combat.  

Additionally, the appellant's service medical records do not 
contain any references to a psychiatric disorder and the 
first post-service evidence of treatment for, or a diagnosis 
of, a psychiatric disorder is not until many years after the 
appellant's separation from service.  This lengthy period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  An August 1992 letter 
from Dr. Russell stated that the appellant was receiving 
treatment "for psychological problems that have been with 
him since his discharge from the Navy..."  However, there is 
no evidence that the examiner relied upon anything other than 
the appellant's oral history to him in making that statement.  
In this regard, the Board notes that the Court in LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) held that medical history 
provided by the veteran does not transform that history into 
medical evidence.
       
Most recently, the appellant was afforded a VA examination on 
June 1, 2005.  It was noted in the report by the examiner 
that the appellant's claims folder was available.  The 
examiner listed Axis I diagnoses of alcohol dependence, PTSD, 
and dementia.  It is noted that the examiner acknowledged 
that the appellant has had previously diagnosed psychiatric 
conditions, such as depression and bipolar disorder, but he 
stated that the mood and anxiety symptoms leading to other 
psychiatric diagnoses were best understood as being an aspect 
of PTSD.  The Board notes that the claims folder is replete 
with VA medical records diagnosing bipolar disorder and major 
depression, in addition to PTSD.

The Board notes that there is no competent basis for relating 
any disorder other than PTSD to service.  No psychiatric 
disorder was diagnosed during service, and a psychosis was 
not manifest within a year of service.  Accordingly, the 
appellant's claim for service connection for a psychiatric 
disorder, other than PTSD, must be denied.  
 
The current medical evidence of record does, though, reflect 
a diagnosis of PTSD.  Thus, resolution of this claim depends 
on whether the evidence establishes that the veteran was 
exposed to the claimed stressors in service.  
 
The Board has reviewed the claims folder, but finds no 
indication that the appellant was exposed to combat and no 
information to confirm his claimed stressors, including 
witnessing an atomic bomb explosion and a personal assault.  
It is stressed that the Board has reviewed the voluminous 
deck logs that have been associated with the claims folder, 
but was unable to verify any of the appellant's stressors, 
such as his claim that he fired on women and children while 
his ship was in Shanghai as the communists took over.  

In reviewing the appellant's contentions and statements since 
his active service, the Board finds that his assertions 
regarding his claimed stressors are not credible.  The 
appellant's reports of stressors are unverified.  
Additionally, some are directly contradicted by the objective 
evidence of record, such as ship deck logs.  His claim of 
witnessing an atomic bomb explosion was specifically 
disproven as development in the claims file reflects that his 
ship was not at the location of the only test conducted 
during his period of service.  The Board concludes therefore, 
that the appellant's uncorroborated histories of stressors 
are not credible.  
     
In summary, the record does not corroborate the veteran's 
accounts of exposure to the stressful incidents he claims he 
was exposed to during his active service.  Although PTSD has 
been diagnosed, the question of whether he was exposed to a 
stressor in service is a factual determination and VA 
adjudicators are not bound to accept the veteran's statements 
of exposure to combat simply because treating medical 
providers have done so. Wood, 1 Vet. App. at 193.  The 
statements from the veteran upon which the diagnosis of PTSD 
was made are unsupported by any credible evidence.  There is 
no verification that the veteran was exposed to his claimed 
stressors.  As a result, under 38 C.F.R. § 3.304(f), the 
diagnoses of PTSD cannot form the groundwork necessary to 
support the veteran's claim.  The Board finds that the 
evaluations which produced diagnoses of PTSD relied on 
unconfirmed stressors.  VA psychiatrists clearly based the 
diagnosis of PTSD on unconfirmed stressors.  Establishing 
service connection for PTSD requires both a medical diagnosis 
of that disability and credible supporting evidence that the 
claimed in-service stressor actually occurred (as well as 
competent evidence of a nexus between the two).  38 C.F.R. 
§ 3.304(f).  In the absence of credible supporting evidence 
of a stressor, the diagnosis of PTSD by a medical 
professional is insufficient to establish service connection 
for such disorder.  Accordingly, the Board concludes that 
PTSD was not incurred in or aggravated by service.

In reaching this decision the Board considered the 
appellant's arguments in support of his claims.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

The doctrine of reasonable doubt was also considered; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

				F.  Prostate Cancer 

The appellant's service medical records are negative for any 
complaints of, or treatment for, prostate cancer.  However, 
post-service medical evidence, such as VA medical records 
from 2003, do reveal that the appellant has been diagnosed as 
having prostate cancer.  

Again, service connection may be established on a presumptive 
basis for certain specified diseases due to exposure to 
ionizing radiation in service, but prostate cancer is not 
listed among those diseases.  38 U.S.C.A. § 1112(c)(2) (West 
2002); 3.309(d) (2005).  Prostate cancer is, however, deemed 
a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  
Additionally, prostate cancer became manifest more than 5 
years after the appellant's alleged exposure.  

Significantly, however, there is no credible evidence that 
the veteran had radiation exposure during service.  The Board 
has considered the testimony from the veteran given in June 
2006 which was to the effect that he was first exposed to 
radiation when his ship carried a bomb competent that was 
radioactive, and was later exposed when he was on his ship 
and witnessed an atomic explosion that caused fall-out to hit 
his ship.  In addition, he stated that he was in Hiroshima in 
1948.  Such testimony is contradicted by the objective 
evidence which is of record.  A request to the National 
Personnel Records Center for a DD Form 1141 and other records 
of exposure to radiation resulted in a response stating that 
a DD Form 1141 part of a medical file and that the 
appellant's medical records had been previously furnished.  
It was then stated that if a DD Form 1141 was available, it 
would have been sent with the medical records.  The claims 
folder does not contain a DD Form 1141.  A March 2005 letter 
from the Defense Threat Reduction Agency stated that they 
were unable to confirm the appellant's participation in 
Operation SANDSTONE or in the occupation of Hiroshima and 
Nagasaki, Japan, following World War II.  It was stated 
further that, after a careful search of available dosimetry 
data, they found no record of radiation exposure for the 
appellant.  Additionally, there is no objective evidence of 
record that the appellant was exposed to radiation in 
service.  In this regard, it is noted that the voluminous 
deck logs relevant to the appellant's service have been 
associated with the claims folder, and reflect that his ship 
was at another location (near San Diego California) when 
Operation Sandstone occurred.    

With regard to the contention that the appellant has prostate 
cancer as a result of in-service herbicide exposure, it is 
stressed that the appellant neither served in the Republic of 
Vietnam nor did he serve during the Vietnam era.  
Additionally, a request to the National Personnel Records 
Center (NPRC) for documents showing exposure to herbicides 
resulted in a response stating that there were no such 
records.  Accordingly, although prostate cancer is among the 
diseases listed under 38 C.F.R. § 3.309(e), presumptive 
service connection is not warranted.  Nor is there any 
objective evidence of record that the appellant was exposed 
to any herbicide agent while in service.          

Given the foregoing, the Board finds no basis in which to 
find that the appellant's prostate cancer is related to an 
in-service exposure to radiation.  Thus, any further 
development of the claim under 38 C.F.R. § 3.311(b) is not 
warranted.  Wandel v. West, 11 Vet. App. 200, 205 (1999).  
Nor does the evidence show that the appellant was exposed to 
any herbicide agents in service.  The Board further finds, by 
a preponderance of the evidence, that the veteran's prostate 
cancer was first manifested many years after service, and 
there is no competent evidence of record that such disease is 
related to the veteran's active service.  See Combee v. 
Brown, 34 F 3d. 1039 (Fed. Cir. 1994).  The Board has 
considered the veteran's lay theories of causation, but notes 
that he is not deemed competent to render a medical opinion 
regarding the etiology of his prostate cancer.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2005).  The claim for service connection for prostate 
cancer, therefore, is denied.  The benefit of the doubt rule 
is not for application.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply 
when preponderance of evidence is against a claim).



					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, as noted supra, the appellant 
was sent a letter in December 2000 regarding his claim of 
entitlement to service connection for a lung condition which 
requested information from him regarding his alleged in-
service asbestos exposure.  A November 2002 letter requested 
that the appellant send to VA medical evidence showing the 
current diagnosis of his disease caused by exposure to 
radiation.  The letter also informed the appellant of VA's 
duty to assist him in obtaining evidence for his claim.  An 
October 2003 letter regarding the appellant's claim of 
entitlement to service connection for prostate cancer 
informed him of what the evidence needed to show in order to 
establish entitlement to service connection.  This letter 
also informed the appellant of VA's duty to assist him in 
obtaining evidence for his claim.  A December 2003 letter 
regarding the issues of service connection for a psychiatric 
disorder, service connection for PTSD, service connection for 
hair loss, service connection for a skin condition, and 
service connection for residuals of a head injury, informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection.  The letter 
discussed alternate sources of evidence with regard to 
service connection for PTSD based upon personal assault and 
also informed the appellant of VA's duty to assist him in 
obtaining evidence for his claims.  An October 2004 VCAA 
letter regarding the appellant's claims of service connection 
for prostate cancer and a lung disorder informed him of what 
the evidence needed to show in order to establish entitlement 
to service connection and of VA's duty to assist him in 
obtaining evidence for his claims.  Finally, a February 2005 
VCAA letter regarding the issues of service connection for a 
head injury, service connection for a skin disorder, service 
connection for a lung disorder, service connection for hair 
loss, service connection for a psychiatric condition, service 
connection for PTSD, and service connection for prostate 
cancer, also informed the appellant of what the evidence 
needed to show in order to establish entitlement to service 
connection and of VA's duty to assist him in obtaining 
evidence for his claim.     
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, a May 2004 VCAA notice letter and the 
February 2005 VCAA letter both requested that the appellant 
send to VA any medical reports he had.    

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the appellant having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, after the 
February 2005 VCAA letter was sent to the appellant, the 
claims were readjudicated by the AOJ in the June 2005 
statement of the case and the July 2005 and October 2005 
supplemental statements of the case.  

Finally, the failure to inform the appellant of how effective 
dates are assigned or of disability ratings pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) is harmless 
error as the claims adjudicated by the Board have been 
denied. 

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for hair loss is denied.

Service connection for a skin disorder is denied. 

Service connection for a lung condition is denied.  

Service connection for residuals of a head injury is denied.  

Service connection for a psychiatric disorder, other than 
PTSD, is denied.  

Service connection for PTSD is denied.  

Service connection for prostate cancer is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


